      Case 1:18-cv-08280-KPF Document 24 Filed 01/28/19 Page 1 of 2




                               January 28, 2019

VIA ECF
U.S. District Judge Katherine Polk Failla
United State District Court
Southern District of New York
40 Foley Square, Courtroom 618
New York, New York 10007
Re:    Deleston v. Kallejon Corp. d/b/a El Kallejon, and
       207 E. 117th Street LLC, 18-cv-08280-KPF

Dear Judge Failla:


       This firm represents Defendant 207 E. 117th Street LLC (hereinafter
Defendant.) We were recently retained and filed a notice of appearance on
January 15, 2019 (ECF Doc. 23). I write pursuant to Rule 2(A) and (E) of Your
Honor’s Individual Rules of Practice to request a 30-day extension from today
for Defendant to answer, move, or otherwise respond to the Complaint. The
answer was originally due October 16, 2018 after service of the Summons and
Complaint upon the New York State Secretary of State. This is Defendant’s first
request for an extension. Defendant requests this extension to have time to
review and investigate the allegations in the Complaint and determine an
appropriate response.
       Defendant waives any personal service defenses. Plaintiff’s counsel has
consented to Defendant’s request on that condition notwithstanding
Defendant’s default.
       Plaintiff’s counsel informs me that the Court has directed Plaintiff to
move for a default judgment by February 1, 2019. Plaintiff’s counsel agrees not
      Case 1:18-cv-08280-KPF Document 24 Filed 01/28/19 Page 2 of 2




to move for a default judgment pending this application for an extension and if
the application is granted then upon Defendant’s timely response to the
Complaint.
       By order of the Court filed on January 4, 2019, the initial pretrial
conference in this case was adjourned until Mach 7, 2019 at 4:30 p.m. and all
other filing deadlines in conjunction with the initial pretrial conference were
adjourned to coincide with the new conference date.
       Thank you for your consideration of this request.


                                         Yours truly,




                                         Andrew Weltchek


cc:    Hon Katherine Polk Failla (via email:
       Failla_NYSDChambers@nysd.uscourts.gov)
       Erik M. Bashian, Esq. (via ECF)
       David DeStefano, Esq. (via ECF)
